Exhibit FORBEARANCE AGREEMENT (LYLES UNITED, LLC) This FORBEARANCE AGREEMENT (LYLES UNITED) (“this Agreement”) is entered into as of February 26, 2009, by and among PACIFIC ETHANOL, INC., a Delaware corporation (the “Company”), PACIFIC AG. PRODUCTS, LLC (“PAP”), PACIFIC ETHANOL CALIFORNIA, INC. (“PECA”; together with PAP and the Company, the “PEParties”, and each a “PE Party”) and LYLES UNITED, LLC, a Delaware limited liability company (the “Lender”), as parties to the Loan Documents (defined below).The Company, PAP, PECA and Lender are sometimes referred to individually as a “Party” and collectively as the “Parties” herein.Capitalized terms used in this Agreement which are not otherwise defined herein shall have the meanings given such terms in the Loan Documents. RECITALS: WHEREAS, Lender is the holder of that certain Amended and Restated Promissory Note, dated November 7, 2008, in the principal amount of $30.0 million by the Company in favor of Lender (the “Note”), which without acceleration is due and payable on March 15, 2009 (the “Maturity Date”); WHEREAS, Lender is the beneficiary under that certain Unconditional Guaranty, dated November 7, 2008, from PAP with respect to the indebtedness under the Note (the “PAP Guaranty”), and Lender is also the Secured Party under that certain Security Agreement, dated November 7, 2008, by and between PAP and Lender, with respect to the indebtedness under the Note (the “PAP Security Agreement”); WHEREAS, Lender is the beneficiary under that certain Limited Recourse Guaranty, dated November 7, 2008, from PECA with respect to the indebtedness under the Note (the “PECA Guaranty”; together with the PAP Guaranty, the “Guarantees”), and Lender is a party to that certain Joint Instruction Letter, dated November 7, 2008, from the Company and Lender to PECA (the “Joint Instruction Letter”); WHEREAS, Lender is a party to that certain Loan Restructuring Agreement, dated as of November 7, 2008, by and among the PE Parties, Pacific Ethanol Imperial, LLC, a
